Citation Nr: 0009625	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  98-18 205	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel



INTRODUCTION

The veteran had active service from March 1946 to February 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1998 rating decision of the 
Columbia, South Carolina Department of Veterans Affairs (VA) 
Regional Office (RO).  The rating decision denied the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus, respectively.  The 
veteran submitted his notice of disagreement (NOD) in October 
1998; review of the document reflects, in the Board's 
estimation, an intent to appeal both issues.  (It is noted 
that the veteran referred to "pounding" in his ears, which 
is how he described his tinnitus on VA examination.)  

However, the October 1998 SOC addressed only the issue of 
entitlement to service connection for bilateral hearing loss.  
Since the veteran has indicated an intent to appeal the issue 
of service connection for tinnitus, such issue requires 
further development, which is reflected in the REMAND below.  

The October 1998 NOD contains an assertion which suggests 
that the veteran may be attempting to link the development of 
his hearing loss and tinnitus to surgery performed in 1993 in 
a (presumably) VA hospital in Charleston.  The issue of 
entitlement to compensation benefits for hearing loss and 
tinnitus pursuant to the provisions of 38 U.S.C.A. § 1151 has 
not been developed for appellate review and is directed to 
the attention of the RO for appropriate action.  

Finally, the Board notes that in March 1997, the veteran 
personally submitted a VA Form 21-4138, Statement in Support 
of Claim, in which he withdrew all claims that were then in 
appellate status, one of which was a claim of entitlement to 
service connection for seizures.  In its Brief on Appeal 
filed herein, the representative of the veteran indicated 
that it regarded this appeal as encompassing this claim.  The 
Board does not concur, finding that the claim was validly 
withdrawn by the veteran and, accordingly, will not be 
considered at this time.


FINDING OF FACT

The veteran has submitted no plausible evidence linking his 
bilateral hearing loss to military service.

CONCLUSION OF LAW

The claim of entitlement to service connection for hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).


REASONS AND BASES

The veteran had World War II service, but did not engage in 
combat with the enemy.  His military occupational specialty 
was firefighter.  

Service medical records contained in the claims file 
consisted only of sick call reports for the period April 
1946-February 1947 and the report of the veteran's February 
1947 separation examination.  The sick call reports, which 
were obtained in 1983 on request for additional service 
medical records, did not document the nature of any illness 
or injury for which the veteran was treated on the dates of 
treatment that they named.  The separation examination 
report, which was associated with the claims folder in 1947, 
reflected that the veteran had tested negative for a hearing 
deficiency, having obtained a whispered voice score of 15 for 
each ear.

The veteran filed claims for nonservice-connected pension 
benefits in the mid-1960s and 1970s.  No mention of history, 
complaints, manifestations or a diagnosis of hearing loss is 
contained in his claim forms or in the numerous lay and 
private medical records submitted in support thereof.  

At the time of VA examination in December 1966 no complaints 
of hearing loss were made; the examiner indicated that 
hearing loss was not noted.  

Outpatient treatment records from the VA Medical Center 
(VAMC) in Columbia, South Carolina documented that in April 
1995, the veteran was found to have impaired hearing in both 
ears.  On the authorized audiological evaluation performed at 
that time, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
55
65
75
LEFT
35
45
35
70
80

Speech audiometry revealed speech recognition ability of 88 
percent in each ear.  At the time of that examination, the 
veteran reported that he had lost hearing in his right ear 
following heart surgery.  The audiologist noted that the 
veteran was a candidate for a hearing aid, but was 
ineligible.  The veteran was encouraged to apply for a 
hearing aid.  The examiner did not link the veteran's hearing 
loss to his military service or events therein.  

Upon examination by VA in September 1998, the veteran again 
was found to have impaired hearing in both ears.  On the 
authorized audiological evaluation conducted at that time, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
55
65
70
LEFT
60
50
45
60
70

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and 68 percent in the left ear.  The 
veteran was diagnosed with a moderate to severe sensorineural 
hearing loss in the right ear and a moderate to severe mixed 
hearing loss in the left ear.  At that time he claimed again 
that he noticed hearing loss after the 1993 heart surgery.  
He did report exposure to noise in service from airplanes and 
sirens.  The examiner did not link the veteran's hearing loss 
to service.  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  Such a determination requires a 
finding of a current disability which is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

The veteran has claimed several possible causes of his now 
diagnosed hearing loss.  He relates it to heart surgery, to 
acoustic trauma during service, and to alleged treatment of a 
sinus disorder in service.  The Board notes, however, that as 
the veteran has not been shown to be a medical expert of any 
kind, he is not considered competent to opine as to what 
caused his hearing disorder but only to report symptoms that 
he has experienced and their date of onset.  See Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  To resolve the question of the 
etiology of a disability, expert medical evidence is 
required.  Id.

The Board notes that the findings on VA examinations are 
sufficient to establish a hearing disability for the purposes 
of applying the laws administered by VA.  See 38 C.F.R. 
§ 3.385 (1999).  Thus the first element of a well-grounded 
claim under the Caluza analysis has been satisfied.  

The record currently does not reflect any indication that 
hearing loss was present during the veteran's military 
service-the second element under Caluza.  It was documented 
that the report of the veteran's separation examination had 
been associated with the claims file in May 1947.  Additional 
documentation in the claims file indicated that in August 
1983, the RO requested that the National Personnel Records 
Center (NPRC) provide it with all of the veteran's service 
medical records and that the NPRC responded in September 1983 
by providing the RO with copies of the sick call reports of 
the Headquarters and Base Service Squad, 31st Air Service 
Group for the period of the veteran's active service.  It was 
implied that the NPRC could not locate any other service 
medical records for the veteran.  In a Request for 
Information Needed to Reconstruct Medical Data the veteran 
was notified that his service medical records may have been 
destroyed in the fire of 1973 at the NPRC and he was asked to 
supply information about alternative sources of records 
concerning the disabilities claimed.  No alternate sources 
have been identified.  

The Board has given careful consideration to attempting a 
search for additional service medical records, and concludes 
that such would yield no useful results insofar as the issue 
on appeal is concerned.  There is not a single indication in 
the record, including an assertion from the veteran, that he 
actually had hearing loss in service, or until decades later.  
He has reported that hearing loss was not noticed by him 
until 1993.  Delaying this case to search for service medical 
records, or identify possible alternative sources would serve 
no useful purpose but would result in needless delay in 
adjudicating this case.  

The Department of Veterans Affairs Adjudication Procedure 
Manual provides that alternate sources of evidence may be 
utilized in fire-related cases.  Documents from the following 
non-exhaustive list may be submitted:  statements from 
service medical personnel, "buddy" certificates or 
affidavits, state or local accident and police reports, 
employment physical examinations, medical evidence from 
hospitals, clinics and private physicians by which or by whom 
a veteran may have been treated (especially soon after 
discharge), letters written during service, photographs taken 
during service, pharmacy prescription records, and insurance 
examinations.  VA Adjudication Procedure Manual, M21-1, Part 
III, Paragraph 4.25 (c) and 4.29 (b) (October 6, 1993) 
previously numbered as 4.06 and 4.07.  However there is 
simply not the slightest indication that any of the sources 
listed above would provide useful information to the Board 
which would help make the claim well-grounded.  

Likewise obtaining VA records to which the veteran referred 
would not tend to show that hearing loss was present in 
service.  These records, relating to his heart disability, 
were compiled decades after service.  

Finally there has been no competent medical evidence 
presented which reflects the existence of a nexus between 
hearing loss and the veteran's military service, or any 
incident therein.  The VA audiologist recorded the veteran's 
history of in-service noise exposure, but did not render an 
opinion linking hearing loss thereto.  Absent such a link, 
the claim is not well-grounded.  

The veteran may file a claim supported by competent (medical) 
evidence demonstrating that his current disabilities are 
related to military service.  Further, the Board notes that 
the VA may be obligated under 38 U.S.C.A. § 5103(a) (West 
1991) to advise a claimant of evidence needed to complete an 
application for a claim.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veteran Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this case, the veteran has been advised by the RO 
in the statement of the case and by the Board in this 
decision of the evidence necessary to make his claim well-
grounded.


ORDER

Inasmuch as the veteran has not submitted a well-grounded 
claim for hearing loss, his appeal is denied.


REMAND

As noted above, the veteran has filed a notice of 
disagreement with the RO's denial of his claim for service 
connection for tinnitus.  However, a statement of the case 
was not forthcoming from the RO on this issue.  The Court has 
recently indicated that referral to the RO of issues with 
which the veteran disagrees does not suffice.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  Rather, a remand is required.  
Id.  Consequently, this issue must be remanded for the 
following action:

The RO should furnish the veteran and his 
representative with a statement of the 
case which addresses the issue of service 
connection for tinnitus.  Such should 
contain a recitation of the facts, 
governing law and regulation and the 
reasons for the decision.  They should be 
afforded a reasonable opportunity to 
respond, in accordance with 38 U.S.C.A. 
§ 7105 and 38 C.F.R. § 19.31.  If, and 
only if, a timely substantive appeal is 
filed should the case be certified to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

